ORDER
The Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent paid sums of money to a third person for recommending his services as a lawyer, in violation of Rule 7.2 of the Rules of Professional Conduct. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by John G. Discon, Louisiana Bar Roll number 4961, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of John G. Discon for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that John G. Discon shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently pro*1075hibited from seeking admission to the practice of law in any jurisdiction.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana